In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                            No. 02-17-00176-CV

ANTHONY A. RIEDER, ED RAPEE III,    §    On Appeal from the 342nd District
AND CADBURY SOLUTIONS, LLC,              Court
Appellants

V.

ALAN MEEKER, Appellee

AND
                                    §    of Tarrant County (342-288556-16)
ANTHONY A. RIEDER AND ED RAPEE
III, Appellants

V.

CQUENTIA SERIES, LLC, Appellee

AND                                 §    April 22, 2021

KENNY WOODS, Appellant

V.

ANTHONY A. RIEDER, ED RAPEE III,
AND CADBURY SOLUTIONS, LLC,              Memorandum Opinion by Justice
Appellees                           §    Bassel
                              JUDGMENT ON REMAND

         This appeal is on remand from the Texas Supreme Court. This court has again

considered the record on appeal in this case and holds that there was error in the trial

court’s judgment. It is ordered that the judgment of the trial court is affirmed in part

and reversed and remanded in part.

         We affirm the part of the trial court’s order granting the special appearance as

to and dismissing Kenny Woods’s claims, and we affirm the part of the order denying

the special appearance as to Alan Meeker’s declaratory judgment claim on behalf of

CQuentia Series, LLC for a declaration with respect to the CQ Agreement. But we

reverse the part of the order overruling Anthony A. Rieder, Ed Rapee III, and

Cadbury Solutions, LLC’s special appearance as to all of Meeker and CQuentia

Series’s remaining claims, and we render judgment dismissing those claims without

prejudice. We remand this case to the trial court for further proceedings on the sole

remaining claim consistent with this opinion and the opinion of the Texas Supreme

Court.

         It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                          SECOND DISTRICT COURT OF APPEALS


                                          By /s/ Dabney Bassel
                                             Justice Dabney Bassel